DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a 35 USC 111(a) filing and claims benefit under 35 USC 120 as a continuation of US application Nos. 16/798,226 and 14/346,9145 (US 10,604,516) filed on 21 Feb. 2020 and 24 Mar. 2014 respectively.  Application No. 14/346,914 is a 35 USC 371 National Stage filing of PCT/JP2012/083286 filed on 21 Dec. 2012.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7 Jul. 2022, 6 May 2022, 31 Dec. 2021, 16 Sep. 2021, and 16 Sep. 2021 have been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of F0-PBB3 
    PNG
    media_image1.png
    125
    312
    media_image1.png
    Greyscale
 (claims 1-5 and 21-24, and 26) in the reply filed on 5 Aug. 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden upon the Office to examine all of the species together.  This is not found persuasive because the structures in the claims have mutually exclusive A, B, and R1-R5 groups.  Searching the different species will require a different field of search including searching different classes/sub-classes and different search queries.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-20, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 Aug. 2022.  Note that claim 25 is withdrawn because the elected species not have a methoxy group bound to the benzothiazole ring.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, the “*” in the structural formulae of claim 21 because it is not defined in the claims and otherwise not understood.  The Examiner suggests adding to claim 21 the following limitations of claim 26 “wherein, in the compound, an atom with the “*” symbol in the structural formula of the compound is the radioisotope of that atom.”  In claim 26, the limitation of “(where there are two “*” symbols in a structural formula, one or both of them)” is indefinite because there is a question or doubt as to whether the feature introduced by such parenthetical language a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.

	
Claims 1-5, 21-23, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gangadharmath et al. (US 2010/0239496 A1; published 23 Sep. 2010; see attached 892), in view of Kudo et al. (US 2006/0018825 A1; published 26 Jan. 2006; see IDS filed on 16 Sep. 2021) and Shchepinov et al. (US 2014/0147428 A1; published 29 May 2014; see attached 892).

	Gangadharmath et al. teach imaging agents for detecting neurological disorders (see title).  Gangadharmath et al. teach a method of detecting and imaging tau aggregates, the method comprising administering a detectable amount of a labeled compound of formula (I) or pharmaceutically acceptable salt to a subject in need thereof and detecting the labeled compound associated with tau aggregates (see [0015], [0135]).  Gangadharmath et al. teach compounds of formula (I) 
    PNG
    media_image2.png
    79
    138
    media_image2.png
    Greyscale
 (see [0058]) and 
    PNG
    media_image3.png
    93
    267
    media_image3.png
    Greyscale
 (see [0101]).  Gangadharmath et al. disclose T482 
    PNG
    media_image4.png
    100
    243
    media_image4.png
    Greyscale
 (see [0115]).  Gangadharmath et a. disclose T543 
    PNG
    media_image5.png
    86
    379
    media_image5.png
    Greyscale
 (see pg. 32).  Gangadharmath et al. disclose 
    PNG
    media_image6.png
    76
    253
    media_image6.png
    Greyscale
 (see pg. 8).  Gangadharmath et al. teach carbon-11 (see [0083], [0107], [0148]).
	Gangadharmath et al. do not disclose a method of imaging tau comprising administering to a mammal an effective amount of compound of formula (I).
	Kudo et al. teach a probe for diseases with amyloid accumulation, amyloid staining agent, remedy and preventive for diseases with amyloid accumulation and diagnostic probe and staining agent for neurofibrillary change (see title).  Kudo et al. teach that the tau protein takes β-sheet structures in the body, especially in the brain, as a marker, will provide an important method for the diagnosis of a disease having accumulated tau, particularly AD (see [0014]).  Kudo et al. teach 11C (see [0056], [0124], [0128]).  Kudo et al. teach that the detection of tau protein taking β-sheet structures in the body, especially the brain, as a marker, will provide for an important method for the diagnosis of a disease having accumulated tau, particularly AD (see [0014]).  The present invention provides a compound useful for an early diagnosis of AD or a taupathy, and a composition for imaging diagnosis and a composition for staining tau (see [0031]). Kudo et al. teach a method for the prophylaxis and/or treatment of a disease in which accumulation amyloid β or tau protein is the cause or possible cause, the method being characterized by administering the compound of the present invention (see [0071]).  Kudo et al. disclose 
    PNG
    media_image7.png
    89
    384
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    101
    376
    media_image8.png
    Greyscale
 have 63.3 and 68.9 degree of β-structure recognition (%), respectively (see pg. 6). 
	Shchepinov et al. teach neurodegenerative disorders and muscle diseases implicating PUFAs (see title).  Shchepinov et al. teach that it is well known principle in medicinal chemistry that certain functional groups are isosteric or bioisosteric with other functional groups.  Bioisosteres of alkenes include alkynes, and phenyl rings.  Consequently, PUFA mimetics also include compounds having isosteric and/or bioisosteric functional groups (see [0147]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gangadharmath et al. (method of imaging tau proteins that accumulate in the brain comprising administering to a mammal an effective amount of a compound and imaging the brain of the mammal) by administering an effective amount of the above benzothiazole compound of Gangadharmath et al. modified by substituting its alkynyl group with a bio-isosteric butadiene as taught by Kudo et al. and Shchepinov et al. because it would have been expected to provide an equivalent method using a bioisostere advantageously capable of detecting tau patient in the brain.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Gangadharmath et al. by further substituting the NH-Me with NH-[11C]Me as taught by Gangadharmath et al. because it would have been expected to advantageously enable PET imaging tau protein the brain of AD patients.

Claims 1-5, 21-24, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gangadharmath et al. (US 2010/0239496 A1; published 23 Sep. 2010; see attached 892), in view of Kudo et al. (US 2006/0018825 A1; published 26 Jan. 2006; see IDS filed on 16 Sep. 2021) and Shchepinov et al. (US 2014/0147428 A1; published 29 May 2014; see attached 892), in further view of Chi et al. (US 2012/0214994 A1; published 23 Aug. 2012; see attached 892).

	Gangadharmath et al. teach as discussed above.
	Gangadharmath et al. do not teach F0-PBB3 
    PNG
    media_image9.png
    156
    218
    media_image9.png
    Greyscale
.
	Kudo et al. teach as discussed above.
	Shchepinov et al. teach as discussed above.
	Chi et al. teach (3-fluoro-2-hydroxy)propyl-functionalized aryl derivatives or pharmaceutically acceptable salts thereof, method for preparing the same as active ingredient for the diagnosis or treatment of neurodegenerative brain diseases (see title).  Chi et al. teach [11C]PIB (see [0009]).  Chi et al. teach that with the (3-fluoro-2-hydroxy)propyl group introduced, the derivative according to the present disclosure has an increased polarity, and thus can easily pass through the BBB.  It can be used as a diagnostic reagent for detecting AD in early non-invasive manner after labeling with an isotope (see [0018], [0022]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Gangadharmath et al. by further incorporating a (3-([18F])fluoro-2-hydroxy)propoxy group as taught by Chi et al. because it would have been expected to enable increased polarity and more easy passage through the BBB.


The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.

	
Claims 1-5, 21-23, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kudo et al. (US 2006/0018825 A1; published 26 Jan. 2006; see IDS filed on 16 Sep. 2021), in view of Shchepinov et al. (US 2014/0147428 A1; published 29 May 2014; see attached 892).

	Kudo et al. teach as discussed above.  Kudo et al. disclose BF-187.  This reads on a compound of formula (I) 
    PNG
    media_image10.png
    177
    367
    media_image10.png
    Greyscale
 wherein R1=R3=R4=R5=H, R2=Me (alkyl), ring A=benzene, and ring B= 
    PNG
    media_image11.png
    64
    107
    media_image11.png
    Greyscale
 and 
    PNG
    media_image12.png
    26
    60
    media_image12.png
    Greyscale
=double bond.
	Kudo et al. do not further teach a method comprising administering an effective amount of the compound 
    PNG
    media_image13.png
    102
    217
    media_image13.png
    Greyscale
.
	Shchepinov et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kudo et al. (method for the early diagnosis of a taupathy and for staining tau comprising administering an effective amount of a compound of formula (I), and imaging the brain of a mammal) by administering an effective amount of the benzothiazole compound of Kudo et al. modified by substituting -NHMe with -NMe2 because it would have been expected to provide an equivalent method of imaging tau in the brain of a suspected AD patient using an obvious homolog.  Homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It is prima facie obvious to substitute a -NHMe with -NMe2.  See In re Wood, 199 USPQ 137 (CCPA 1978) and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  The would have been a reasonable expectation of success because Kudo et al. teach that BF-187 has 63.3 of beta-structure recognition (%) and that tau protein takes β-sheet structures in the body, especially in the brain.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify compound made obvious by Kudo et al. by further substituting its -NMe2 with -N[11C]Me2 as taught by Kudo et al. because it would have been expected to advantageously enable PET imaging tau protein.  

Claims 1-5, 21-24, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kudo et al. (US 2006/0018825 A1; published 26 Jan. 2006; see IDS filed on 16 Sep. 2021), in view of Shchepinov et al. (US 2014/0147428 A1; published 29 May 2014; see attached 892), in further view of Chi et al. (US 2012/0214994 A1; published 23 Aug. 2012; see attached 892).

	Kudo et al. teach as discussed above.
	Kudo et al. do not further teach F0-PBB3 
    PNG
    media_image9.png
    156
    218
    media_image9.png
    Greyscale
.
	Shchepinov et al. teach as discussed above.
	Chi et al. teach as discussed above. In addition, Chi et al. teach compounds 1 and 2 (see tables 1 and 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kudo et al. by further incorporating a (3-([18F])fluoro-2-hydroxy)propoxy group as taught by Chi et al. because it would have been expected to enable increased polarity and more easy passage through the BBB.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kudo et al. by further substituting the -Ph-NHMe with -Py-NHMe as taught by Chi et al. because it would have been expected to advantageously enable increased polarity and more easy passage through the BBB and/or an equivalent compound suitable for binding to the β-sheet structure of tau protein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 21-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,604,516 B2, in view of Gangadharmath et al. (US 2010/0239496 A1; published 23 Sep. 2010; see attached 892) and Chi et al. (US 2012/0214994 A1; published 23 Aug. 2012; see attached 892). 

	Claims 1-3 of U.S. Patent No. 10,604,516 B2 claim 
    PNG
    media_image14.png
    186
    270
    media_image14.png
    Greyscale
 and claim a method of tau imaging comprising administering comprising administering an effective dose of the compound or a pharmaceutically acceptable salt there to a mammal; and imaging the brain of the mammal.
	Claims 1-3 of U.S. Patent No. 10,604,516 B2 do not claim method wherein the carbon atom on the nitrogen bound to the pyridine ring is 11C or a method wherein the F in the compound is the radioisotope 18F.
	Gangadharmath et al. teach as discussed above.
	Chi et al. teach as discussed above
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-3 of U.S. Patent No. 10,604,516 B2 by substituting the -NHMe with -NH[11C]Me in the above compound as taught by Gangadharmath et al. because it would have been expected to advantageously enable PET imaging tau protein the brain of AD patients.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-3 of U.S. Patent No. 10,604,516 B2 by substituting the 3-(fluoro-2-hydroxy)propoxy group with 3-[18F]fluoro-2-hydroxy)propoxy group as taught by Chi et al. because it would have been expected to advantageously enable PET imaging tau protein the brain of AD patients.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618